 1   Antonio Valla, Esq. (SBN 136256)
     Stefano Abbasciano, Esq. (SBN 277680)
 2   Lisa Parrish, Esq. (SBN 300499)
     Valla & Associates, Inc., P.C.
 3
     333 Bush Street, Suite 2020
 4   San Francisco, CA 94104
     Telephone: 415.856.9001
 5   Fax: 415.856.9002

 6   Attorneys for Plaintiff and Counter-Defendant
     Federfin Tech Srl
 7
     David R. Dell, SBN 253927
 8   Valerie E. Clemen, SBN 253849
     COOMBS & DUNLAP, LLP
 9   1211 Division Street
     Napa, California 94559
10   Telephone: (707) 252-9100
     Facsimile: (707) 252-8516
11
     Attorneys for Defendant and Counter-Claimant
12   Union Packaging, Inc.
13
                                 UNITED STATES DISTRICT COURT
14
                              NORTHERN DISTRICT OF CALIFORNIA
15
     FEDERFIN TECH SRL, an Italian                   CASE NO: 18-CV-04614-HSG
16   corporation,
17                      Plaintiff,                   STIPULATION AND ORDER OF
                                                     DISMISSAL WITH PREJUDICE
18          vs.
19   UNION PACKAGING, INC. d/b/a
     UNIONPACK, a California corporation
20
                        Defendant
21

22   UNION PACKAGING, INC. d/b/a
     UNIONPACK, a California corporation,
23
                        Counter-claimant,
24   vs.
     FEDERFIN TECH SRL, an Italian
25   corporation,
26                      Counter-defendant.
27

28
                                                   -1-
     CASE NO: 18-CV-04614-HSG        STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
 1           IT IS HEREBY STIPULATED by and between Plaintiff/Counter-defendant Federfin

 2   Tech Srl, an Italian corporation (“Federfin”), and Defendant/Counter-claimant Union Packaging,

 3   Inc. d/b/a Unionpack (“Unionpack”), through their designated counsel, that the above-captioned

 4   action of all parties in its entirety be and hereby is dismissed with prejudice pursuant to Federal

 5   Rules of Civil Procedure, Rule 41(a)(1), with each party bearing its own costs, and the Court

 6   retaining jurisdiction to enforce the Settlement Agreement and Release of All Claims entered

 7   into by the parties.

 8
 9   DATED: February 11, 2019                              Valla & Associates, Inc., P.C.

10                                                         _/s/ Stefano Abbasciano__________
11                                                         Stefano Abbasciano, Esq.
                                                           Attorneys for Plaintiff/Counter-Defendant
12                                                         Federfin Tech Srl

13

14   DATED: February 11, 2019                              Coombs & Dunlap, LLP
15                                                         _/s/ David R. Dell__________
16                                                         David R. Dell, Esq.
                                                           Attorneys for Defendant/Counter-Claimant
17                                                         Union Packaging, Inc.

18

19                   IT IS SO ORDERED.

20

21   Dated: _______________,
                 February 12 2019                  ______________________________________
                                                   United States District Judge/Magistrate Judge
22

23

24

25

26

27

28

                                                  -2-
     CASE NO: 18-CV-04614-HSG       STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
